STONE, C. J.
— We will not consider the sufficiency of the bill, nor the fourth ground of demurrer to it. They have been passed on. — Fields v. Helms, 70 Ala. 460. If the questions then considered were before us for the first time, we should unhesitatingly pronounce there is nothing to lead us to a different conclusion from what was then announced. Nor is there anything in the agreement by Helms, by which he attempted to release his right of redemption. — 1 Jones on Mort. § 251; Peugh v. Davis, 96 U. S. 332. Nor in the sale and attempted conveyance to himself, made by Fields after the present suit was commenced, and he had notice of it. The only questions we will consider are those presented by the exceptions to the register’s report.
The chief witnesses as to the matters of payment and account are Helms and Fields, the opposing parties. Their testimony is in such palpable coflict, that it is difficult to credit that conflict to honest mistake. . Many witnesses testify that the character Fields.sustains in his neighborhood is bad, while there is opposing testimony tending to show it is good. The testimony as to character was given orally before the register, and he had much better means of de*452termining its probative force than we can have. We are not able to affirm that we are reasonably convinced the register or chancellor erred to the prejudice of appellant. Nooe v. Garner, 70 Ala. 443.
Affirmed.